
	

113 SRES 383 IS: Designating March 2014 as “National Middle Level Education Month”. 
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 383
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Whitehouse (for himself, Mrs. Murray, and Mr. Walsh) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating March 2014 as 
	National Middle Level Education Month.

	
	
		Whereas the National Association of Secondary School Principals, the Association for Middle Level
			 Education, the National Forum to Accelerate Middle-Grades Reform, and the
			 National Association of Elementary School Principals have declared March
			 2014 as “National Middle Level Education Month”;Whereas schools that educate middle level students are responsible for educating nearly 24,000,000
			 young adolescents between the ages of 10 and 15, in grades 5 through 9,
			 who are undergoing rapid and dramatic changes in their physical,
			 intellectual, social, emotional, and moral development;Whereas young adolescents deserve challenging and engaging instruction, knowledgeable teachers and
			 administrators who are prepared to provide young adolescents with a safe,
			 challenging, and supportive learning environment, and organizational
			 structures that banish anonymity and promote personalization,
			 collaboration, and social equity;Whereas the habits and values established   during early adolescence have a lifelong influence that
			 directly affects the future health and welfare of the United States;Whereas research indicates that the academic achievement of a student in eighth grade has a larger
			 impact on the readiness of that student for college at the end of high
			 school than any academic achievement of that student in high school; andWhereas in order to improve graduation rates and prepare students to be lifelong learners who are
			 ready for college, a career, and civic participation, the people of the
			 United States must  have a deeper understanding of the distinctive mission
			 of middle level education: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March 2014 as National Middle Level Education Month;(2)honors and recognizes the importance of middle level education and the contributions of the
			 individuals who educate middle level students; and(3)encourages the people of the United States to observe National Middle Level Education Month by
			 visiting and celebrating schools that are responsible for educating young
			 adolescents in the United States.
			
